Citation Nr: 1340583	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION


The Veteran had active duty service from November 1991 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in September 2010, a statement of the case was issued in June 2011, and a substantive appeal was received the following month.  In March 2013, the Veteran testified at a Travel Board hearing.  

The rating decisions on appeal cite two issues: entitlement to service connection for PTSD and for major depressive disorder.  The Veteran's claims file indicates several psychiatric diagnoses, including PTSD, major depression single episode, major depression recurrent, anxiety disorder not otherwise specified, and adjustment disorder.  In accordance with Clemons, the Veteran's claims have been recharacterized as the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the Veteran's stated stressors was that a corpsman in his unit died in a sky diving accident while he was stationed at Camp Pendleton and that he was required to secure the scene.  In December 2009, the RO made a formal finding that this event was personal in nature and that there was insufficient information to forward the evidence to the U.S. Army and Joint Services Records Research Center (JSRRC) for confirmation.  However, at the March 2013 Travel Board hearing, the Veteran provided additional information regarding this incident, including the time frame (May 1994).  In light of this new information, Board finds that remand is required in order to conduct the research necessary to determine whether the alleged stressor occurred.  In this regard, the RO should attempt to verify the alleged stressor with any appropriate source, to include the JSRRC.

Additionally, the Veteran was not afforded a VA examination in connection with his claim.  The Veteran asserts that he has a chronic acquired psychiatric disorder, to include PTSD and major depression, as a result of the result of his active service.  Private and VA outpatient treatment records indicated that he has received treatment for psychiatric disorders attributed, by the providers, to his active service.  The Board believes these facts satisfy the low threshold of the McLendon standard and remand is required for a VA medical opinion addressing whether any of the diagnosed psychiatric disabilities are related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should submit a request to the JSRRC for any information that might corroborate the Veteran's reported stressor of securing the scene of a May 1994 sky diving accident involving a corpsman in his unit.  If the JSRRC responds that it is unable to comply with the request, the RO should produce a formal memorandum for the file documenting efforts to obtain this information, notify the Veteran, and associate a copy of the Veteran's notification with the file.  

2.  Regardless of whether a claimed stressor is corroborated, the Veteran should nevertheless be scheduled for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The RO must specify for the examiner any stressor or stressors which have been corroborated.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

a) Is a diagnosis of PTSD warranted under the DSM IV criteria?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service, to include any psychiatric symptoms noted during service?

A rationale should be furnished for all opinions.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative with an appropriate supplemental statement of the case and afford the appropriate opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


